Citation Nr: 0014309	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-05 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for gastritis as 
secondary to the service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Deremo, National 
Director, American Coalition for Family 
Assistance


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which continued a 10 percent 
evaluation for the service-connected duodenal ulcer.

The claim of entitlement to service connection for gastritis 
as secondary to the service-connected PTSD will be addressed 
in the remand portion of the decision.


FINDING OF FACT

Manifestations of the veteran's service-connected duodenal 
ulcer include subjective complaints of retrosternal burning 
with no objective evidence of any active ulcer or of any 
residuals of ulcer disease.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for the service-connected duodenal ulcer have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.20, 4.27, 4.114, Diagnostic Code 7305 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In a December 1945 rating, service connection was established 
for ulcer, duodenum, moderately severe, active, with 
disabling symptoms, evaluated as 30 percent disabling.  In a 
January 1949 rating, the evaluation was reduced to 10 percent 
disabling.  The 10 percent rating has remained in effect 
since 1949.

VA and private medical reports, dating from 1997 to 1999, 
relating to the veteran's duodenal ulcer are of record.  A 
February 1998 VA PTSD examination report reflects that that 
the veteran described both his weight and appetite as stable.  
There were no objective findings or diagnosis recorded with 
respect to the service-connected duodenal ulcer.

During a February 1998 VA stomach examination, the veteran 
related that he had a burning sensation in the retrosternal 
and epigastric regions after eating acidic-like fruits and 
drinking coffee.  The veteran denied having any problems with 
odynophagia, dysphagia, nausea, vomiting or symptoms 
suggestive of an esophageal spasm.  He had normal bowel 
movements once each morning.  The veteran reported taking 
Metamucil at bedtime for the previous two years.  He related 
that his weight had remained stable and his appetite was 
good.  Stools were brown to yellow-brown and were formed.  
The veteran denied any prior history of iron or vitamin 
deficiency.  An examination revealed that the veteran weighed 
147 pounds and was five feet and eight inches tall.  His 
abdomen was mildly protuberant with slight diastasis recti in 
the midline between the umbilicus and xiphoid process.  No 
intra-abdominal sounds were identified nor was 
hepatosplenomegaly was appreciated.  Bowel sounds were 
normoactive without rushes.  No abnormalities were 
identified.  There were no herniae except for complaints of 
tenderness with minimal to no guarding in the epigastric 
region.  An assessment of acid peptic disease with a past 
history of a duodenal ulcer during service was entered by the 
examiner.

VA outpatient reports reflect that in February 1999, the 
veteran complained of chronic epigastric discomfort (without 
gastroesophageal reflux disease symptoms) suggestive of non-
ulcer dyspepsia, which was not controlled by H2blockers 
(long-term) or over the counter antacids.  The veteran did 
not have any weight loss, gastrointestinal bleeding or 
extremely worrisome symptoms.  The veteran was concerned 
about ulcer recurrence.  In March 1999, an endoscopy revealed 
erythematous gastropathy and benign-appearing esophageal 
stricture.  In May 1999, it was reported that the veteran had 
undergone an endoscopy for dyspeptic symptoms.  The results 
of the endoscopy were reported.  It was noted that the 
veteran's abdominal pain had lessened.    

A May 1999 report, submitted by Martin E. Hanson, M.D., 
reflects that the veteran had chronic somatic pain in the 
form of gastritis and previous ulcer disease.  The report is 
silent with respect to any current objective findings 
relating to the service-connected duodenal ulcer.

A July 1999 VA stomach examination report reflects that the 
claims folder was not made available to the examiner prior to 
the examination.  The veteran's in-service history with 
respect to his duodenal ulcer was described in detail.  The 
examiner noted that the veteran was on medications for 
various unrelated disorders.  It was noted by the examiner 
that in December 1988, the veteran had been seen for 
"constant soreness" in the epigastrium.  The examiner 
recounted that in February 1999, the veteran was diagnosed as 
having dyspepsia of a probable non-ulcer origin.  A March 
1999 endoscopy and retrograde examination from the second 
portion of the duodenum backward made no mention of a 
duodenal ulcer or of any lesions of esophagitis.  However, a 
congenital Schatzki's ring or mild stricture was seen.  The 
body of the stomach revealed a diffuse erythematous mucosa 
with several superficial punctate areas of oozing.  When 
biopsied, these proved to be negative for H. pylori, which 
raised the possibility of a pharmaceutical etiology.  The 
mediation, Prevacid, was prescribed for relief of the 
appellant's dyspepsia.  The veteran indicated that his main 
symptom was mid-line epigastric "soreness just above the 
bellybutton."  He denied having any regurgitation in any 
body position, but stated that he would occasionally cough up 
phlegm.  The veteran denied having a history of jaundice, 
vomiting, hematemesis, diarrhea, constipation, or melena.  He 
related that he did not have any difficulty swallowing most 
liquids and foods.  The examiner noted that the appellant had 
never undergone an esophageal dilatation.  It was noted that 
the veteran used Mylanta occasionally and Metamucil on a 
daily basis.  

An examination of the veteran in July 1999 revealed that he 
weighed 146 pounds without shoes, which was consistent with 
his weight during an August 1998 VA examination.  The veteran 
limped on both legs and wielded a cane in his left hand.  An 
inspection revealed no evidence of scleral icterus, pallor, 
inanition or abdominal scars.  Palpation of the abdomen 
revealed slight mid-epispastic tenderness and a firm 
abdominal musculature.  There was no evidence of a mass, 
megaly or aneurysm.  Auscultation revealed normal bowel 
sounds with no evidence of a bruit.  An upper 
gastrointestinal series revealed the scarring of a chronic 
duodenal ulcer, but no evidence of reflux or abnormalities of 
the esophagus in the stomach.  A diagnosis of a duodenal 
ulcer by history was recorded by the examiner.

A July 1999 report, submitted by Northern Plains 
Psychological Associates, reflects that the veteran reported 
having developed ulcers during service.  He related that he 
continued to have difficulties with his stomach.  The veteran 
indicated that he  avoided alcohol and other things which 
irritated his stomach and that he carefully watched his diet.  
The veteran associated his stomach pain with stress from the 
war.  It was noted by the examiner that the veteran took 
various medications for his stomach.  An Axis III diagnosis 
of a history of a duodenal ulcer, gastroesophageal reflux 
disease was recorded by the examining physician.  

II.  Analysis

The Board finds that the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected duodenal ulcer 
is plausible and, thus, capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  Id.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other relevant evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In this case, the RO has assigned a 10 percent evaluation to 
the veteran's service-connected duodenal ulcer pursuant to 38 
C.F.R. § 4.114, Diagnostic Code 7305 (1999), which contains 
the criteria for evaluating duodenal ulcers.  Under this 
code, a mild duodenal ulcer with recurring symptoms once or 
twice yearly warrants a 10 percent evaluation.  A moderate 
duodenal ulcer with recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration, or with 
continuous moderate manifestations, warrants a 20 percent 
evaluation.  An evaluation of 40 percent is warranted for a 
moderately severe duodenal ulcer which is less than severe 
but with impairment of health manifested by anemia and weight 
loss, or recurring incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.

The Board notes the veteran's contention that his service-
connected duodenal ulcer is more severely disabling than the 
current 10 percent evaluation reflects.  However, the Board 
is of the opinion that an increased evaluation for such 
disability is not warranted.  In reaching the foregoing 
conclusion, the Board would emphasize that when examined for 
his duodenal ulcer by VA in February 1998 and July 1999,  
there was no evidence of any active ulcer or of any residuals 
of ulcer disease during either examination.  Indeed, the 
veteran was diagnosed as having a history of a duodenal 
ulcer.  While VA outpatient reports reflect that the veteran 
complained of epigastric discomfort, this was related to his 
non-ulcer dyspepsia.  In this regard, the use of 
manifestations not resulting from the service-connected 
disease or injury in establishing the service-connected 
evaluation is to be avoided.  38 C.F.R. § 4.14 (1999).  
Finally, the veteran denied having any weight loss (his 
weight was noted during VA examinations, conducted in 
February 1998 and July 1999, to have been 147 and 146 pounds, 
respectively), jaundice, vomiting, hematemesis, diarrhea or 
constipation or a vitamin and/or iron deficiency.  In light 
of the foregoing, the Board finds that the veteran's duodenal 
ulcer disease is appropriately evaluated as 10 percent 
disabling, under Diagnostic Code 7305.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 4.7 (1999).  


ORDER

An evaluation in excess of 10 percent for duodenal ulcer is 
denied.


REMAND

The RO denied service connection for gastritis as secondary 
to the service-connected PTSD in November 1999 and the 
veteran was informed of the RO's decision that same month.  
In December 1999, the veteran's representative filed a notice 
of disagreement with respect to the RO's determination.  
Unfortunately, a statement of the case with respect to this 
issue has yet to be issued to the veteran.  While it is true 
that the appellant also has not submitted a timely 
substantive appeal, the Board is obligated to remand this 
case under the decision in Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should also issue a statement of 
the case on the issue of entitlement to 
service connection for gastritis as 
secondary to the service-connected PTSD.  
The claimant is advised that he must 
submit a timely substantive appeal to 
perfect his right to appellate review by 
the Board with respect to this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



